Per CURIAM.
The only question in this case not involved in First Nat. Bank v. Skinner, ante, p. 673, 43 Pac. 679, is the claim of defendants that there was no proof of the corporate character of plaintiff. The denial of the corporate character of plaintiff is insufficient in the answer, and we think the corporate character of plaintiff is sufficiently shown in the record. This question is first raised here. The defendants took no appeal; they took no exception. The judgment of the district court is reversed, and cause remanded for further proceedings in accordance with this opinion.